Citation Nr: 0205983	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  96-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for postoperative 
iliotibial band release with bursitis of the right greater 
trochanter, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
June 1987.

The current appeal arose from a February 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  

The RO denied entitlement to service connection for low back 
and left knee disorders, and an increased evaluation for 
postoperative status of iliotibial band release with bursitis 
of the right greater trochanter.

In October 1997, after denying entitlement to service 
connection for low back and left knee disorders, the Board of 
Veterans' Appeals (Board) remanded the case to the RO for 
further development and adjudicative action with respect to 
the claim for an increased evaluation for postoperative 
status of iliotibial band release with bursitis of the right 
greater trochanter.

The RO most recently affirmed the determination previously 
entered in February 2002.

The case has been returned to the Board for further appellate 
review.

The record shows that in August 2000 the representative, 
AMVETS, withdrew from the case.  See 38 C.F.R. § 20.608.  The 
RO had advised her through correspondence in 2001 of the 
assistance it would provide regarding a choice of 
representation.  The veteran has not informed the Board that 
she intended to obtain other representation or that she 
requested VA assistance or additional information regarding 
representation at this stage of the appeal.  Therefore, the 
Board will proceed on the belief that she intends to 
prosecute the claim without representation.  


FINDING OF FACT

The veteran without good cause failed to report for a VA 
medical examination that was necessary for a determination of 
her claim for an increased evaluation for postoperative 
iliotibial band release with bursitis of the right greater 
trochanter.


CONCLUSION OF LAW

The veteran's claim for increase for postoperative iliotibial 
band release with bursitis of the right greater trochanter is 
denied as a matter of law.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.655 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that in June 1987 the veteran filed her 
initial claim with VA for service connection of right hip 
pain.  The RO in August 1987 granted service connection for 
the postoperative residuals of iliotibial band release with 
bursitis of the right greater trochanter.  The RO assigned a 
10 percent rating under Diagnostic Codes 5399-5314 based on 
the service medical records.  The 10 percent rating was 
continued through reevaluation in 1988 that included a VA 
examination.  The examiner found no evidence of disability 
with pain probably secondary to degenerative joint disease.  
An X-ray obtained at the time was read as normal.  The RO 
relied on outpatient records in 1989 when it continued the 10 
percent evaluation.  She was notified of the rating decision 
late in 1989.  

In 1993 she filed claims of service connection for the left 
knee and the back as a result of her hip giving way.  The RO 
obtained VA outpatient clinical records from 1991 through 
early 1994.  She advised the RO early in 1994 of her Hemet, 
California address and in a report of contact she explained 
why she did not report for an examination scheduled early in 
1994.  She did not report for the rescheduled examination in 
May 1994 that was to include an evaluation of the right hip.  

The RO early in 1995 continued the 10 percent evaluation and 
noted in the decision, which she was provided, that she 
failed to report for an examination.  She stated in her 
appeal that the right hip disability was more than weakness, 
but did not offer any reason for failing to report for the 
rescheduled examination.  

The record shows that she did not appear for a Travel Board 
hearing scheduled in July 1997, offered no explanation for 
not appearing, and did not submit a request to reschedule the 
hearing.  There was also a July 1997 report of contact 
indicating there had been no contact with her since 1995.  
The Board remand in 1997 sought to have the veteran identify 
relevant treatment records and an examination to determine 
the nature extent and severity of her right hip disability 
under the muscle injury criteria.  The examiner was to be 
asked to provide the rationale for any opinion expressed on 
the severity of the right hip disability.

The RO in November 1997 sent the veteran a letter asking for 
additional evidence as directed in the Board remand.  She was 
also scheduled for a VA examination.  Both letters sent to 
the Hemet, California address were not returned to VA.  A 
June 1998 RO letter regarding her failure to report and the 
August 1998 supplemental statement of the case sent to the 
Hemet, California address were returned to VA.  

Another RO letter in August 1998 following up on the November 
1997 development letter was also mailed to the veteran at the 
Hemet, California address.  Of record is an August 2000 
memorandum from AMVETS advising the RO of the withdrawal of 
representation.  The memorandum noted there were several 
unsuccessful attempts made to contact the veteran.  The RO 
obtained VA outpatient clinical records from 1994 to 2001 
that included occasional references to right hip pain 
complaints. 

The record shows that the RO in September 2001 mailed a 
letter explaining the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) to the veteran at a Banning, 
California address.  


The letter included the text of 38 C.F.R. § 3.655 (2001).  
The RO enclosed copies of the June 1998 correspondence 
regarding failure to report for examination and the August 
1998 supplemental statement of the case.  This correspondence 
was returned to the RO with an attached postal service label 
indicating that forwarding time to her new address in White 
Water, California had expired.

The RO then mailed this correspondence to the veteran at the 
White Water, California address.  The RO also verified this 
address though the financial institution that received her VA 
compensation payment.  

The RO in February 2002 mailed a supplemental statement of 
the case to the veteran at the White Water, California 
address.  She did not respond to any of the correspondence or 
the subsequent RO letter that advised her the claim was being 
returned to the Board.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Group XIV. Function: Extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2). Anterior 
thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) vastus internus; (6) 
tensor vaginae femoris.  The rating schedule provides a 40 
percent rating for severe disability, a 30 percent rating for 
moderately severe disability, a 10 percent rating for 
moderate disability and a 0 percent rating for slight 
disability.  Diagnostic Code 5314.

Limitation of flexion of the thigh to 45 degrees shall be 
rated 10 percent.  Limitation of flexion of the thigh to 30 
degrees shall be rated 20 percent.  Diagnostic Code 5252.  

Impairment of the thigh with limitation of abduction, motion 
lost beyond 10 degrees shall be rated 20 percent disabling.  
Limitation of adduction, cannot cross legs, shall be rated 10 
percent disabling.  Limitation of rotation, cannot toe-out 
more than 15 degrees of the affected leg, shall be rated 10 
percent disabling.  Diagnostic Code 5253. 

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  

Motion of the thumb and fingers should be described by 
appropriate reference to the joints (See Plate III) whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the median transverse fold of the palm.

Standardized joint motion of the hip: flexion 0 to 125 
degrees, hip abduction 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II. 

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement. 
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.




Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  

(f) 	For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.  38 C.F.R. § 4.55, as 
amended effective July 3, 1997, 62 Fed. Reg. 30235, June 3, 
1997.

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. 

Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) 	Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  


Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 	Objective 
findings. Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 


(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)	 Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.



When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. Id.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.


In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

(a) The Secretary has authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the Department and are consistent 
with those laws, including - (1) regulations with respect to 
the nature and extent of proof and evidence and the method of 
taking and furnishing them in order to establish the right to 
benefits under such laws; (2) the forms of application by 
claimants under such laws; (3) the methods of making 
investigations and medical examinations; and (4) the manner 
and form of adjudications and awards. 

(b) Any rule, regulation, guideline, or other published 
interpretation or order (and any amendment thereto) issued 
pursuant to the authority granted by this section or any 
other provision of this title shall contain citations to the 
particular section or sections of statutory law or other 
legal authority upon which such issuance is based. The 
citation to the authority shall appear immediately following 
each substantive provision of the issuance. 

(c) In applying section 552(a)(1) of title 5 to the 
Department, the Secretary shall ensure that subparagraphs 
(C), (D), and (E) of that section are complied with, 
particularly with respect to opinions and interpretations of 
the General Counsel. 

(d) The provisions of section 553 of title 5 shall apply, 
without regard to subsection (a)(2) of that section, to 
matters relating to loans, grants, or benefits under a law 
administered by the Secretary.  38 U.S.C.A. § 501.


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims such as 
the veteran's.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

As VA noted in the implementing regulation, when it is unable 
to obtain relevant records after making reasonable efforts to 
do so, section 5103A(b)(2) requires VA to (1) notify the 
claimant that it is unable to obtain relevant records, (2) 
identify the records it cannot obtain, (3) briefly explain 
the efforts it made to obtain them, and (4) describe any 
further action VA will take with respect to the claim.  

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions."  Further, VA advised that nothing in the 
VCAA expressly requires that VA keep a claim pending when the 
claimant has failed to respond to requests for information or 
evidence within 30 days.  

As VA noted the duty to assist is not "always a one-way 
street' and the claimant cannot passively wait for VA's 
assistance in circumstances where he or she may or should 
have information that is essential to obtaining supporting 
evidence.  This rule as issued merely allows VA to proceed on 
the claim.  Furthermore, as VA pointed out a claimant need 
not necessarily provide the evidence and information 
necessary to substantiate the claim within 30 days.  A 
claimant would, however, be required to "respond" in some 
fashion to VA's request in order to have VA delay further 
action on the claim to give the claimant time to procure and 
submit the requested information and evidence.  Such a 
response could merely request VA to wait beyond the 30-day 
period while the claimant attempts to gather evidence.  See 
66 Fed. Reg. at 45,623-45,624.  Here the appellant has not 
communicated with VA for several years.  The material 
pertinent to the VCAA development that VA sent to the 
appellant's current address was not returned undelivered.  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of 
record.  Hyson, 5 Vet. App. at 265.  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood, 1 Vet. App. at 193.  In the absence of clear evidence 
to the contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)) (citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L. Ed. 
131 (1926)).  

The VA can reasonably rely on the presumption of regularity 
of the administrative process.  The veteran's whereabouts 
appear established.  The record does confirm that all 
correspondence to the veteran from the RO was correctly 
addressed to her known address, including her current White 
Water, California address.  38 C.F.R. § 3.1(q).  That the 
most recent mailing was not returned is sufficient evidence 
that it was received and there is no need to present any 
other evidence that could serve to acknowledge receipt under 
the circumstances.  

Accordingly, the veteran can reasonably be charged with 
failure to cooperate, considering the notice she was issued.  
Her failure to respond to the RO request for assistance in 
any manner since the most recent Board remand is inexcusable 
since the proper notice cannot establish good cause existed.  
The record does show the RO did address correspondence to her 
known address to obtain information.  Thus the Board is 
unable to conclude her whereabouts are unknown or that she is 
located at an address other than the current address of 
record.  

The RO has made numerous attempts to contact the veteran 
without success and the recent correspondence was not 
returned to VA indicating that the mailing address was 
incorrect or that delivery was refused.  In advising the RO 
of the withdrawal of representation, AMVETS did not indicate 
they had contacted the appellant directly, but the RO advised 
her of the withdrawal and of assistance to obtain 
representation.  As noted previously she has not responded in 
any manner.  

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  

This case was remanded and VA clinical records were obtained.  
Reasonable efforts as contemplated in the current law were 
made in an effort to obtain additional evidence.  
Unfortunately the appellant did not cooperate in reporting 
for an examination that was necessary in view of the cursory 
information in the clinical records and the most recent 
examination in the late 1980's.  

Thus, there is no basis for further delay since the veteran 
failed in her obligation to assist with regard to relevant 
records or in reporting for an examination.  Regarding the 
medical evidence VA provided in section 3.159(c)(4)(i)(B) of 
the new regulations that a medical examination or opinion 
would be necessary when the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, and establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease manifested during an 
applicable presumptive period.  The medical evidence 
consisted of VA medical records that report various problems 
in addition to the right hip from the early 1990's, but did 
not evaluate the hip thoroughly to permit an informed 
determination.  See for example 38 C.F.R. § 4.14.  Therefore, 
there was a necessity for another medical examination or 
opinion.

In summary, the record shows that the RO VCAA notice informed 
the veteran of the evidence considered regarding the issue, 
the assistance it would provide, the rules regarding failure 
to report for examination and information needed.  She was 
also sent copies of correspondence in 1998 regarding her 
failure to report for examination and a supplemental 
statement of the case.  She also had the reasoning for the 
rating determinations through the statement of the case and 
other correspondence pertinent to the current claim.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify evidence 
that could support the claim and to assist in obtaining it.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim, as the appellant 
has not assisted in identifying evidence or submitting to an 
examination.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See 
also Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

In summary the RO also complied with the Board remand and 
thus fulfilled the requirements of Stegall v. West, 11 Vet. 
App. 268 (1998).  The appellant did not assist or cooperate.  
The RO advised her of the medical evidence needed and the 
actions it would take to assist her.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate her appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  As stated previously, the 
veteran has not corresponded with VA and recently there is no 
indication that she intends to assist as requested.  Thus, 
the Board relies on these holdings to proceed on the record.  
Arguably, the issue here is not one of purely statutory 
interpretation to which the VCAA would not apply.  See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), 38 U.S.C.A. § 501.


Increased Rating

The Board has not overlooked the basic regulatory criteria 
for entitlement to increased ratings recited above.  However, 
the determinative factor in the decision to deny the claim 
does not rest upon the merits.  Rather, the unexplained 
failure of the veteran to cooperate in the development of the 
claim made an informed determination of the claim on the 
merits impossible.  The Board is also bound by the 
regulations that require the claim be denied in such 
circumstances.  If a veteran wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992) (quoting Wood, 1 Vet. App. at 193.

The Board's development of the claim by remand was designed 
to insure that the record was adequate for an informed 
determination.  38 C.F.R. §§ 3.326, 3.327. 
The evidence initially presented to the Board was not 
comprehensive with most of the information focused upon other 
disorders.  The last comprehensive VA examination was many 
years earlier, and the subsequent clinical records did not 
appear to account for all potentially disabling 
manifestations of the right hip, or assess functional 
impairment for muscle injury.  

Although the RO in the 2002 supplemental statement of the 
case mentioned an alternative rating scheme for the right 
hip, there was no comprehensive assessment to determine what 
residuals existed, specifically whether her complaints were 
associated with the service-connected disability of the right 
hip or a nonservice-connected disability.  See for example 
38 C.F.R. §§ 4.1, 4.41, 4.71a, Diagnostic Codes 5003, 5019.  
The Board asked for an examination in light of the changed 
regulations for evaluating muscle disability cited above that 
were effective during the appeal period.


The veteran's failure to cooperate has not been justified.  
There is no argument from the veteran regarding good cause 
for her inaction.  Her inaction appears to have been a 
voluntary election on her part and does not rise to the level 
of good cause contemplated by 38 C.F.R. § 3.655(a).  See 
Holland ( Lee) v. Brown, 6 Vet. App. 443, 445, 448-49 (1994) 
(refusal to submit to VA examination because of televised 
reports regarding care at VAMCs not considered good cause); 
Olson v. Principi, 3 Vet. App. 480, 482-83 (1992) (financial 
hardship associated with traveling to VA examination site not 
considered good cause for failure to appear). 

The RO conscientiously sought to develop the claim through 
contact with the veteran at her known address at each stage 
of the appeal.  The veteran was also contacted for a medical 
examination.  Her situation is clearly different from that 
presented in Hyson, supra.  Her whereabouts appear 
established and the RO contacted was directed to her current 
location.  38 C.F.R. § 3.1(q).  The Board observes that the 
veteran was advised by the RO of the significance of failing 
to cooperate through 38 C.F.R. § 3.655 through the VCAA 
letter and the more recent supplemental statement of the 
case.  

The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's claim for increase require that her claim be denied 
rather than being decided on the evidence of record.  The 
distinction between treatment of initial compensation claims 
and other claims such as the veteran's claim for increase is 
clear in the regulation.  

As a result, section  3.655(b) mandates the claim for 
increase be denied.  The Board is bound in its decisions by 
VA regulations but not manual provisions.  38 C.F.R. § 19.5.  


Although none of the recent RO correspondence was returned as 
undelivered, the record does not show that the veteran 
responded or otherwise advised the RO of a reason for failing 
to cooperate.  The only time she did so was in 1994, and then 
she proceeded not to appear after the RO rescheduled the 
examination.  Further, the information regarding the 
scheduling of examinations and contact with the veteran 
regarding her attendance is complete enough to allow the 
Board to make an informed determination on the question of 
whether good cause existed on the failure to report.  

The record contains the essential information for the factual 
determination of whether there was good cause for the 
veteran's failure to report.  See Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997).  For example, there is no evidence to 
suggest that the veteran's whereabouts are unknown or that 
she is not at the address of record.  She was contacted 
regarding the examination and the record indicates there was 
an attempt to insure compliance with the examination several 
times.  She did not report and offered no reason for the 
failure to cooperate.  

More recently she did not respond after the RO sent her the 
previous correspondence still seeking her cooperation.  VA 
regulations further provide examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, the death of an immediate family member.

Given the presumption of regularity of the VA mailings and 
considering the fact that the veteran has never contacted the 
RO to give adequate reasons for not reporting for an 
examination or otherwise for not cooperating, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2001).  Therefore, the Board 
finds that the veteran's claim for increase must be denied as 
a matter of applicable implementing regulation.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 501, 
authority for 38 C.F.R. § 3.655. 

In such a claim, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Here, the only post-1993 medical evidence as to the 
veteran's right hip disability are outpatient records that 
were at best cursory in evaluating any complaints she 
occasionally directed to the right hip.  In essence they 
revealed little regarding the current level of the veteran's 
right hip disability other that noting pain but without 
comprehensive or detailed assessment of muscle injury or 
limited motion or any secondary manifestations to permit an 
informed determination.  

The various factors in law and regulations applicable to 
current disability ratings as applied here are noted above, 
and the complexity of sorting out manifestations clearly 
require an examiner to address questions the Board posed in 
the remand order.  Thus the Board had ample justification for 
ordering an examination.  38 C.F.R. § 3.327.  

If the veteran wishes to pursue the claim for an increased 
rating, she must be prepared to cooperate with VA's efforts 
to provide a contemporaneous medical examination.  See Olson, 
supra (citing Wood, supra); see also 38 C.F.R. § 3.326(a). 


ORDER

An increased rating for postoperative iliotibial band release 
with bursitis of the right greater trochanter is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

